                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       MIGUEL ANGEL CASTILLO,                             Case No. 19-cv-06109-VKD
                                                          Petitioner,
                                   9
                                                                                              ORDER OF TRANSFER
                                                    v.
                                  10

                                  11       W. J. SULLIVAN, Warden,
                                                          Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Mr. Miguel Angel Castillo, a state prisoner currently confined at the California

                                  15   Correctional Institution in Tehachapi, filed a pro se petition for writ of habeas corpus pursuant to

                                  16   28 U.S.C. § 2254, challenging the lawfulness of his state conviction.1 Dkt. No. 1. While venue

                                  17   for a habeas action is proper either in the district of confinement or the district of conviction, the

                                  18   district court in which the petition is filed may exercise its discretion to transfer the action to the

                                  19   district of conviction. 28 U.S.C. § 2241(d). Here, Mr. Castillo challenges his conviction by a

                                  20   state court located in Yolo County. Dkt. No. 1 at 1. Yolo County lies within the Eastern District

                                  21   of California. See 28 U.S.C. § 84(b). This District has adopted a local rule limiting venue for

                                  22   habeas actions challenging the lawfulness of a state conviction to those out of counties located in

                                  23   the Northern District of California. See Habeas L.R. 2254-3(a)(1); 28 U.S.C. § 84(a).

                                  24   Accordingly, in the exercise of its discretion, and in the furtherance of justice, the Court finds that

                                  25   this case should be transferred to the U.S. District Court for the Eastern District of California. See

                                  26   28 U.S.C. § 1406(a); Habeas L.R. 2254-3(b)(1).

                                  27

                                  28   1
                                           Mr. Castillo has consented to magistrate judge jurisdiction. Dkt. No. 4.
                                   1          The Clerk shall terminate all pending motions and transfer the entire file to the Eastern

                                   2   District of California.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 24, 2019

                                   5

                                   6
                                                                                                   VIRGINIA K. DEMARCHI
                                   7                                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
